Citation Nr: 1602271	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-20 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for double vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967. 

This matter comes to the Board of Veterans' Appeal (Board) from a November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2014, the Board remanded the above claim for additional development.  

Since issuance of the May 2014 statement of the case, additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in its June 2015 Brief the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2015).  


FINDING OF FACT

At all times during the pendency of the appeal the preponderance of the evidence of record shows that the Veteran's double vision is occasional or correctable with spectacles. 


CONCLUSION OF LAW

The criteria for a compensable rating for the double vision have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.77, 4.84a, Diagnostic Codes 6090 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.350, 3.383, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(b), 4.21, 4.78, 4.85, Diagnostic Codes 6090 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

However, as the Veteran is appealing from the rating decision that granted service connection for the disability that is in appellate status, the Board finds that no further VCAA notice is required.  Id.

As to the duty to assist, the Board finds that VA has secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service medical records including her post-service records from the Bay Pines VA Medical Center.  See 38 U.S.C.A. § 5103A(b).  

The record also shows that the Veteran was afforded VA examinations in November 2011 and July 2014.  The Board finds that the November 2011 VA examination by itself is not adequate to adjudicate the rating claim.  However, the Board finds the examinations, when taken together, are adequate to adjudicate the claim because the examiners took a medical history of the claimant that conforms with the evidence found in the record and/or a detailed medical history from the clamant and conducted in-depth examinations of the claimant, and which as to the July 2014 examination included all needed eye testing, and thereafter provided medical opinions as to the severity of the disability and rationales for the opinions that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims folders shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran asserts that her double vision meets the criteria for a compensable rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The November 2011 rating decision granted service connection for double vision and assigned a non compensable rating under 38 C.F.R. § 4.84a, Diagnostic Code 6090 (diplopia).  

Initially, the Board notes that VA's schedule for rating eye disabilities were revised effective December 10, 2008, but that these amended criteria govern cases only when the claim is filed on or after that date unless the Veteran asks that her claim be adjudicated under the new criteria.  See 73 Fed. Reg. 66,543 (November 10, 2008).  

In this appeal, the record shows that the Veteran, in substance, has requested that her claim be adjudicated under the new rating criteria.  Moreover, the Veteran was provided notice of the old and new rating criteria in the May 2014 statement of the case.  Therefore, the Board finds that it must rate her service connected double vision under the old rating criteria for the entire time the claim has been pending and under the new rating criteria from December 10, 2008.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under old 38 C.F.R. § 4.84a, Diagnostic Code 6090 (2008), findings relating to diplopia were equated to loss of visual acuity.  Thus, specific findings of diplopia were converted into terms that lend themselves to the mechanical application of 38 C.F.R. § 4.84a, Table V (2008).  However, VA regulations specifically stated that diplopia which is correctable or occasional is not considered a disability.  38 C.F.R. § 4.77 (2008).  

New 38 C.F.R. § 4.85, Diagnostic Code 6090 (2015) rates diplopia based on the degree of diplopia and the equivalent visual acuity.  Diplopia is measured using a Goldmann perimeter chart that identifies the four major quadrants (upward, downward, left and right lateral), and the central field (20 degrees or less).  38 C.F.R. § 4.78(a) (2015).  When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia is based on the quadrant and degree range that provide the highest evaluation.  38 C.F.R. § 4.78(b)(2) (2015).  When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity is taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.78 (b)(3) (2015).

An evaluation for diplopia will be assigned only to one eye.  38 C.F.R. § 4.78(b)(1) (2015).  When diplopia is present, and there is also ratable impairment of visual acuity or field of vision of both eyes, a level of corrected visual acuity for the poorer eye based upon the evaluation for diplopia is to be assigned, and the corrected visual acuity for the better eye will be used to determine the percentage evaluation for visual impairment under Diagnostic Codes 6065 through 6066.  38 C.F.R. § 4.78(b) (2015).

However, a Note to 38 C.F.R. § 4.85, Diagnostic Code 6090 (2015) also specifically states that diplopia which is occasional or that is correctable with spectacles is evaluated as 0 percent disabling. 

With the above criteria in mind, the Board will first consider whether the Veteran's service-connected double vision is occasional and/or correctable with spectacles because under both the old and new rating criteria with will result in a non-compensable rating.   

In this regard, the Board notes that a September 2008 VA treatment record reported that the Veteran was having a problem with double vision since her in-service motor vehicle accident and glasses have helped some.  Similarly, in a January 2014 treatment record from the VA eye clinic the Veteran's reported that she always has double vision.

However, when the Veteran was seen for an eye examination at the VA eye clinic in March 2007 the examiner opined that her diplopia was corrected with spectacles.  Similarly, an August 2008 treatment record from the VA eye clinic reported that the Veteran's diplopia was occasional and corrected with spectacles.  Also in August 2008, the Veteran notified her clinician at the VA eye clinic that she only gets double vision when she is very tired.  Thereafter, when seen at VA in January 2012 the Veteran denied having a current problem with diplopia.  Likewise, in a May 2012 treatment records she reported only having an intermittent problem with double vision.  The Board also notes that the July 2014 VA examiner opined that her diplopia was correctable with standard spectacles.  

The Board finds the medical opinions found in these VA treatment records and the July 2014 VA examination report more probative than the lay claims transcribed in the September 2008 and January 2014 VA treatment records regarding the Veteran's diplopia being constant and/or not correctable with spectacles.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Accordingly, the Board finds that at all times during the pendency of the appeal the preponderance of the evidence of record shows that the Veteran's double vision is occasional or correctable with spectacles.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, the Board finds that the criteria for a compensable rating for double vision have not been met at any time during the pendency of the appeal under old 38 C.F.R. § 4.84a, Diagnostic Code 6090 (2008) as well as at all times since December 10, 2008, under new 38 C.F.R. § 4.85, Diagnostic Code 6090 (2015).  See Fenderson.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected double vision with the established criteria shows that the rating criteria reasonably describe her disability level and symptomatology.  

In short, there is nothing in the record to indicate that the service-connected double vision causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between her service-connected disabilities.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

In reaching the above conclusions, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), however, while the Veteran is unemployed, she has never claimed that her double vision alone or in connection with her other service connected disabilities played a role in her not working.  In this regard, the December 2011 VA examiner opined that the Veteran's double vision did not impact her ability to work.  Similarly, the April 2014 VA examiner opined that while the Veteran's double vision limits some tasks, its impact on most sedentary jobs is minimal.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin.  Therefore, the Board finds that the record does not raise a claim for a TDIU.  


ORDER

A compensable rating for the double vision is denied at all times during the pendency of the appeal. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


